Citation Nr: 1600702	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  12-17 932A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for bilateral hand numbness.

4.  Entitlement to an increased rating for left lower extremity radiculopathy, currently rated as 20 percent disabling.

5.  Entitlement to an increased rating for gastroesophageal reflux disease (GERD), diverticulosis, and hiatal hernia, currently rated as 30 percent disabling.

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU), prior to January 5, 2012.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1988 to June 1990, February 1997 to September 1997, and from January 1998 to December 1999.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a February 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  The Board finds that the issue of entitlement to a TDIU prior to January 5, 2012, has been raised by the record as part and parcel with the claims for increased ratings.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's left shoulder disability is not shown to be causally or etiologically related to any disease, injury, or incident in active service, and was not caused or aggravated by a service-connected disability.


2.  The Veteran's right knee disability is not shown to be causally or etiologically related to any disease, injury, or incident in active service.

3.  The Veteran's claimed right hand numbness, diagnosed as right carpal tunnel syndrome and ulnar and median neuropathy, and his complaints of left hand numbness are not shown to be causally or etiologically related to any disease, injury, or incident in active service.  

4.  Throughout the pendency of the appeal, the Veteran's left lower extremity radiculopathy has been manifested by moderate incomplete paralysis of the sciatic nerve.

5.  Throughout the pendency of the appeal, the Veteran's GERD, diverticulosis, and hiatal hernia have been manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health are not shown.

6.  Prior to January 5, 2012, the Veteran does not meet the criteria for schedular consideration of a TDIU and the criteria for a referral for extraschedular consideration of a TDIU have not been met.  


CONCLUSIONS OF LAW

1.  A left shoulder disability was not incurred in or aggravated by the Veteran's active duty military service and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1110 , 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

2.  A right knee disability was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110 , 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).

3.  Bilateral hand numbness was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110 , 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).

4.  The criteria for a rating in excess of 20 percent for moderate radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 4.124a, DC 8520 (2015).

5.  The criteria for a rating in excess of 30 percent for GERD, diverticulosis, and hiatal hernia have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.114, DC 7346 (2015).

6.  Prior to January 5, 2012, the criteria for the assignment of a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, the Board finds that VA has satisfied its duty to notify through May 2009 and July 2009 letters.  The claims were then adjudicated in February 2010.  Mayfield, 444 F. 3d at 1333-34. 

Relevant to the duty to assist, the Veteran's service treatment records, service personnel records, VA treatment records, and Social Security Administration  disability records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  

Additionally, the Veteran was afforded VA examinations in order to adjudicate his increased rating and TDIU claims.  Those examinations included interview with the Veteran and physical examination, and included the necessary findings in order to rate the claims under the respective rating codes.  An opinion was also obtained as to the etiology of his left shoulder disability, and such opinion is sufficient to decide the Veteran's claim.  The Veteran was not afforded a VA examination with regard to the claims for service connection for a right knee disability and bilateral hand numbness.   However, as will be discussed below, the preponderance of the evidence is against a finding that these disabilities are related to service.  Moreover, the Veteran has not provided more than mere conclusory generalized lay statements that service event or illness caused his current conditions, and such is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed.Cir. 2010).  For these reasons, a remand for examination and/or opinion is not necessary to decide the claim.  See 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Thus, the Board finds that VA has fully satisfied the duty to assist. In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.
II.  Analysis

Service Connection

Service connection may be granted with medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307, (ii) present manifestations of the same chronic disease, and (iii) evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for a left shoulder disability, a right knee disability, and bilateral hand numbness.  

First, there is no indication that the Veteran was diagnosed with arthritis of the left shoulder or right knee within the first year following service separation.  Accordingly, presumptive service connection is not warranted.

Next, there is no indication of service incurrence.  In that regard, the service treatment records are completely negative for any indication of a left shoulder disability, a right knee disability, or numbness of the hands.  The Veteran has not otherwise indicated that he suffered from such disabilities in service.  He has not provided any statements to the VA in support of his claims.  

When reviewing the medical records, there is one notation in the VA records dated in May 2012 when the Veteran stated to his physical therapist that he injured his left shoulder lifting heavy equipment in service.  However, the remainder of the record references his already service-connected right shoulder disability.  The Board finds that this record is not probative or persuasive in this case because the file is otherwise silent as to any sort of heavy lifting injury to the left shoulder stemming from service.  Significantly, the service records are negative for a left shoulder injury, although they document a right shoulder injury and treatment.  Post-service, the Veteran filed for service connection for a right shoulder disability in 2000, and at that time did not relate any symptoms related to the left shoulder.  The first indication of a left shoulder disability is not until August 2009, when an MRI showed bursitis and a ganglion cyst of the left shoulder, a decade following service separation.  There is no medical evidence to relate that disability to service.  Accordingly, the elements of service connection with respect to the left shoulder have not been met.  Significantly, on May 2013 VA examination, an examiner reviewed the Veteran's claim and conducted physical examination, concluding that the Veteran's left shoulder was unrelated, not caused or aggravated by, his service-connected right shoulder disability, because the pathology of the two disabilities were different, as well as the diagnosis, and thus there was no medical link to connect the right and left shoulders.  Therefore, there is additionally no evidence to support a claim for service connection on a secondary basis.

With regard to the Veteran's right knee disability, the post-service treatment records demonstrate that the Veteran injured his right knee while working in his position as a mail handler of the post-office.  

With regard to his contended right hand numbness, the post-service treatment records show that he was diagnosed with carpal tunnel syndrome in at least 2011, as well as ulnar and median nerve neuropathy.  

Neither the Veteran's right knee disability nor his bilateral hand disability have been shown to have incurred in service, continued since service, or have been medically linked to his service or a service-connected disability.  Accordingly, as there is no indication of service incurrence, continuity since service, or a medical link between the disabilities and service, service connection must be denied.

The Veteran has contended on his own behalf that his left shoulder disability, right knee disability, and bilateral hand numbness are related to his military service or to a service-connected disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  Because, while the Veteran is competent to describe his joint pain and hand numbness, the Board accords his statements regarding the etiology of such disorders less probative value as he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Moreover, the Veteran has only offered conclusory statements regarding the relationship between his military service and his claimed left shoulder, right knee, and hand disabilities.  In fact, he has not provided the VA with any specific contentions as to the etiology of these disabilities.  The medical evidence does not support his claims.

Therefore, based on the competent and probative evidence of record, the Board finds that service connection is not warranted for the Veteran's left shoulder disability, right knee disability, and bilateral hand numbness as none of these conditions have been shown to have been causally or etiologically related to any disease, injury, or incident of service, or to have been caused or aggravated by a service-connected disability.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Increased Rating

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Left Leg Radiculopathy

The Veteran's left lower extremity radiculopathy has been rated as 20 percent disabling for a moderate incomplete paralysis of the sciatic nerve throughout the appeal period.

When rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123. 

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  38 C.F.R. § 4.124a, DC 8520.  Diagnostic Code 8620 refers to neuritis of the sciatic nerve, and DC 8720 refers to neuralgia of the sciatic nerve.

The Board finds that a higher rating is not warranted at any time during the appeal period.  On June 2009 VA examination, the Veteran reported occasional left leg irradiating pain and associated numbness related to his lumbar spine disability.  Sensory examination was 1+ in the left lower extremity on vibration, pinprick, and light touch.  Motor strength and reflex examination was normal.  On May 2012 VA examination, the Veteran reported severe pain in the lateral aspect of his left lower extremity, with numbness of the bilateral plantar aspect.  Reflex examination of the left leg was normal.  Sensory examination was decreased in the left lower leg, ankle, foot and toe, but was not absent.  Straight leg testing was normal on the left side.  The Veteran reported severe numbness and moderate pain in the left lower leg.  However, an objective medical assessment as to the severity of the Veteran's radiculopathy was not made on examination.  On May 2013 VA examination, muscle strength testing was 4/5 on the left side at the hip and knee, and was 3/5 at the ankle and great toe.  Reflex examination was normal at the knee but was absent at the ankle.  Sensory examination was decreased, but not absent, at the lower leg and foot.  Straight leg testing was negative on the left.  The Veteran reported moderate paresthesias and numbness of the left leg.  Physical findings resulted in the assessment of moderate radiculopathy of the left lower extremity. 

In this case, the May 2013 VA examiner determined that the Veteran's radiculopathy of the left lower extremity was moderate in degree.  Such findings comport with the previous VA examinations demonstrating numbness and pain in the left lower extremity, but otherwise normal motor and reflex examination.  In fact, the previous VA examinations showed less severe symptoms than were shown in 2013.  Thus, when taking into account the findings as a whole, the Board finds that the Veteran's radiculopathy of the left lower extremity has been no more than moderate in degree throughout the appeal period.  Such takes into account the medical findings documented on VA examinations and as reported in the VA treatment records.

Digestive Disability

The Veteran's GERD, diverticulosis, and hiatal hernia, have been rated as 30 percent disabling throughout the appeal period.

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in that area, as indicated in the instruction under the title Diseases of the Digestive System, do not lend themselves to distinct and separate disability ratings without violating the fundamental principle relating to pyramiding.  38 C.F.R. §§ 4.14, 4.113.  Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single rating will be assigned under the Diagnostic Code which reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114. 

The Veteran's GERD, diverticulosis, and hiatal hernia is rated by analogy to hiatal hernia under 38 C.F.R. § 4.114, Diagnostic Code 7346.  Under that diagnostic code, a 10 percent rating is warranted when there are two or more of the symptoms for the next higher 30 percent rating of less severity.  A 30 percent rating is warranted when there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is warranted when there are symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.

In this case, the Board finds that a rating in excess of 30 percent is not warranted at any time during the appeal period.  On 2009, 2012, and 2013 VA examinations, and in the VA treatment records, there is no evidence that the Veteran has suffered from symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia, as is necessary to meet the criteria for a higher rating.  Moreover, his digestive disability, while productive of considerable impairment to health, is not productive of severe impairment to health.  Specifically, his digestive disability was assessed to not affect the Veteran's ability to work, and his symptoms have averaged one to nine days per year.  His symptoms have not been shown to be incapacitating.  A review of the VA treatment records shows occasional treatment for his symptoms, once in 2009 and then in 2012, at which time his medication was adjusted to better control his symptoms.  While he described his GERD as severe in 2012, such does not equate to a finding of severe impairment to health.  At the same time, he was not experiencing the symptoms noted in the higher ratings.  In light of the evidence above, the Board finds that an increased rating is not warranted, and the claim must be denied.


III.  Other Considerations

An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected left lower extremity radiculopathy and GERD.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected left lower extremity radiculopathy and GERD with the established criteria found in the rating schedule.  The discussion above reflects that the Veteran's symptoms are contemplated by the applicable rating criteria.  There are higher ratings available under the diagnostic codes for left lower extremity radiculopathy and GERD but the Veteran's disabilities are not productive of the manifestations that would warrant the higher rating.  The effects of the Veteran's disability has been fully considered and are contemplated in the rating schedule.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Because the preponderance of the evidence is against the claims at any time during the pendency of the appeal, the claims must be denied.  

TDIU

In order to establish entitlement to a TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The regulatory scheme for a total rating for an award of a TDIU when, due to service-connected disabilities, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In this case, prior to January 5, 2012, the Veteran's combined disability rating was 60 percent.  However, that disability rating does not fall within the criteria as outlined by 38 C.F.R. § 4.16(a) such that the scheduler criteria would be met.  Thus, for the period under consideration, scheduler criteria for a TDIU are not met.

It is also the policy of the VA, however, that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Where the veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extraschedular rating is for consideration where the veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993). 

However, a review of the record does not reflect that the Veteran was unemployable prior to January 5, 2012.  For one, on his application for a TDIU, the Veteran stated that he was employed full-time until May 2011.  Therefore, a TDIU prior to May 2011 is barred for the period of time in light of the Veteran's gainful employment.  

Of significant probative value is a May 2013 VA opinion at which time the Veteran's lumbar spine disability and resultant neurological disabilities were evaluated, and it was determined that the Veteran's disabilities produced no more than a mild impairment to sustained gainful occupation, and did not render him unemployable.  He was able to obtain, perform, and secure a job requiring light semi-sedentary duty work that did not require standing or walking for prolonged periods of time or lifting or carrying more than 20 pounds.  A May 2012 VA examination found that the Veteran's GERD and digestive disability did not impact his employment.  

While the Veteran has been awarded Social Security Administration disability compensation, such decision is not determinative of entitlement to VA benefits.  The Veteran has not contended that his service-connected right shoulder disability prevents employment.  Based upon the above medical opinions, and because the medical evidence does not support the Veteran's claim, the Board finds that referral for extraschedular consideration of a TDIU is not warranted, and the claim for a TDIU prior to January 5, 2012, must be denied.











ORDER

Service connection for a left shoulder disability is denied.

Service connection for a right knee disability is denied.

Service connection for bilateral hand numbness is denied.

A rating in excess of 20 percent for left lower extremity radiculopathy is denied.

A rating in excess of 30 percent for GERD, diverticulosis, and hiatal hernia is denied.

A TDIU prior to January 5, 2012, is denied.




____________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


